In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                 ___________________________
                      No. 02-20-00138-CV
                 ___________________________

                   SUSAN SHANKS, Appellant

                                  V.

BILLY WAIR JR., REAVER WAIR, ANIKA JOHNSON, AND ADRIANNA
                    CRENSHAW, Appellees




              On Appeal from the 96th District Court
                     Tarrant County, Texas
                 Trial Court No. 096-307100-19


          Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      With her May 6, 2020 notice of appeal, Appellant Susan Shanks attempts to

appeal from the trial court’s April 1, 2020 interlocutory order granting the motion to

quash depositions by written questions and motion for protective order filed by

Appellees Billy Wair Jr., Reaver Wair, Anika Johnson, and Adrianna Crenshaw.1 On

May 7, 2020, we notified Appellant of our concern that we lack jurisdiction over this

appeal because (1) the order complained of does not appear to be an appealable

interlocutory order and (2) even if it were appealable, Appellant filed her notice of

appeal too late, see Tex. R. App. 26.1. We indicated that the appeal could be dismissed

unless Appellant or any other party filed a response by May 18, 2020, showing grounds

for continuing the appeal. We have received no response.

      We have appellate jurisdiction of appeals from final judgments and from

interlocutory orders that the Texas Legislature has specified are appealable. Lehmann v.

Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014. Discovery orders are generally not immediately appealable. Pelt v. State

Bd. of Ins., 802 S.W.2d 822, 826 (Tex. App.—Austin 1990, no writ). Because the Texas

Legislature has not specified that interlocutory discovery orders are immediately

appealable, we dismiss this interlocutory appeal for want of jurisdiction. See Tex. Civ.


      1
        On May 12, 2020, this court denied Appellant’s petition for writ of mandamus
challenging the same order. See In re Shanks, No. 02-20-00137-CV, 2020 WL 2465329,
at *1 (Tex. App.—Fort Worth May 12, 2020, orig. proceeding) (per curiam) (mem. op.).


                                           2
Prac. & Rem. Code Ann. § 51.014; see, e.g., Phillips v. Phillips, No. 05-18-00317-CV,

2018 WL 2228627, at *1 (Tex. App.—Dallas May 16, 2018, no pet.) (mem. op.);

Gonzalez v. Randel, No. 03-15-00205-CV, 2015 WL 1967991, at *1 (Tex. App.—Austin

Apr. 29, 2015, no pet.) (mem. op.); In re Estate of Denton, No. 11-14-00222-CV,

2014 WL 5823338, at *2 (Tex. App.—Eastland Nov. 6, 2014, no pet.) (per curiam)

(mem. op.).



                                                    Per Curiam

Delivered: September 10, 2020




                                         3